Exhibit 10.1(h)

SEVENTH AMENDMENT TO LEASE

THIS SEVENTH AMENDMENT TO LEASE AGREEMENT (this “Seventh Amendment”) is made as
of October 11, 2018, by and between ARE-819/863 MITTEN ROAD, LLC, a Delaware
limited liability company (“Landlord”), and CORVUS PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”).

RECITALS

A.          Landlord and Tenant are parties to that certain Lease Agreement
dated as of January 27, 2015, as amended by that certain First Amendment to
Lease dated as of March 19, 2015, as further amended by that certain Second
Amendment to Lease dated as of August 20, 2015 (the “Second Amendment”), as
further amended by that Third Amendment to Lease dated as of June 27, 2016, as
further amended by that certain Fourth Amendment to Lease dated as of August 15,
2016, as further amended by that certain Fifth Amendment to Lease dated as of
March 2, 2018, and as further amended by that certain Sixth Amendment to Lease
dated as of April 5, 2018 (the “Sixth Amendment”) (as amended, the
“Lease”).  Pursuant to the Lease, Tenant leases from Landlord certain (the
“Premises”) in a building located at 863 Mitten Road and 866 Malcolm Road,
Burlingame, California (collectively, the “Building”).  The Premises are more
particularly described in the Lease.  Capitalized terms used herein without
definition shall have the meanings defined for such terms in the Lease.

B.          Landlord and Tenant desire, subject to the terms and conditions set
forth below, to amend the Lease as provided below.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.           Term.  The “Expiration Date” of the Term of the Lease is hereby
extended from January 31, 2021, until January 31, 2023.  All references in the
Lease to Expiration Date shall mean January 31, 2023.  Tenant has no right under
the Lease to extend the Term of the Lease beyond January 31, 2023.

Tenant’s occupancy of the Premises shall continue to be on an “as-is” basis and
Landlord shall have no obligation to provide any tenant improvement allowance or
to make any alterations to the Premises.

2.           Rent.  Tenant shall continue to pay Base Rent as provided for in
the Lease until January 31, 2021.  Commencing on February 1, 2021, Base Rent
shall be increased to $3.85 per rentable square foot of the Premises per
month.  Commencing on February 1, 2022, Base Rent shall be increased to $3.97
per rentable square foot of the Premises per month.

Tenant shall continue to pay all Operating Expenses and other amounts due under
the Lease until the Expiration Date.

3.           California Accessibility Disclosure.  The provisions of the first
sentence of Section 3 of the Sixth Amendment continue to apply and balance of
the provisions of Section 3 of the Sixth Amendment are incorporated herein by
reference.

4.           OFAC.  Tenant and all beneficial owners of Tenant are currently (a)
in compliance with and shall at all times during the Term of the Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of the Lease be listed on, the Specially
Designated Nationals and Blocked Persons List, Foreign Sanctions Evaders List or
the Sectoral Sanctions Identifications List, which are all





Picture 2 [crvs20181231ex101h5927c001.jpg]

1

--------------------------------------------------------------------------------

 



maintained by OFAC and/or on any other similar list maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation, and (c) not a person or entity with whom a U.S. person is prohibited
from conducting business under the OFAC Rules.

5.           Brokers.  Landlord and Tenant each represents and warrants that it
has not dealt with any broker, agent or other person (collectively, “Broker”) in
connection with the transaction reflected in this Seventh Amendment and that no
Broker brought about this transaction. Landlord and Tenant each hereby agree to
indemnify and hold the other harmless from and against any claims by any Broker
claiming a commission or other form of compensation by virtue of having dealt
with Tenant or Landlord, as applicable, with regard to this Seventh Amendment.

6.           Miscellaneous.

a.            This Seventh Amendment is the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions.  This Seventh
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

b.            This Seventh Amendment is binding upon and shall inure to the
benefit of the parties hereto, and their respective successors and assigns.

c.            This Seventh Amendment may be executed in 2 or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature process
complying with the U.S. federal ESIGN Act of 2000) or other transmission method
and any counterpart so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes.  Electronic signatures
shall be deemed original signatures for purposes of this Seventh Amendment and
all matters related thereto, with such electronic signatures having the same
legal effect as original signatures.

d.            Except as amended and/or modified by this Seventh Amendment, the
Lease is hereby ratified and confirmed and all other terms of the Lease shall
remain in full force and effect, unaltered and unchanged by this Seventh
Amendment.  In the event of any conflict between the provisions of this Seventh
Amendment and the provisions of the Lease, the provisions of this Seventh
Amendment shall prevail.  Whether or not specifically amended by this Seventh
Amendment, all of the terms and provisions of the Lease are hereby amended to
the extent necessary to give effect to the purpose and intent of this Seventh
Amendment.

[Signatures on next page.]





Picture 2 [crvs20181231ex101h5927c001.jpg]

2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Landlord and Tenant have executed the Seventh Amendment as
of the day and year first above written.

 

 

 

 

 

TENANT:

 

 

 

CORVUS PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

By: /s/ RICHARD MILLER

 

Its: CEO

 

 

 

 

 

 

 

LANDLORD:

 

 

 

ARE-819/863 MITTEN ROAD, LLC,
a Delaware limited liability company

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member

 

 

 

 

 

By:

ARE-QRS CORP.,
a Maryland corporation,
general partner

 

 

 

 

 

 

 

By: /s/ Allison Grochola

 

 

 

Its Vice President RE Legal Affairs

 

Picture 2 [crvs20181231ex101h5927c001.jpg]

3

--------------------------------------------------------------------------------